Exhibit 10(d)

EXECUTION COPY

CONFIDENTIALITY AND SEVERANCE AGREEMENT
BETWEEN
PEOPLES ENERGY PRODUCTION COMPANY
AND
STEVEN W. NANCE
PRESIDENT

 

THIS AGREEMENT, effective as of September 22, 2000, by and between Peoples
Energy Production Company, a Delaware corporation and Steven W. Nance, President
(the "Executive").

WITNESSETH

WHEREAS, the Executive is a valuable employee of the Peoples Energy Production
Company and an integral part of the management of the Company; and

WHEREAS, the Company wishes to encourage the Executive to continue his career
and services with the Company for the period during and after an actual or
threatened Change in Control; and

WHEREAS, the Board of Directors of the Company, determined that it would be in
the best interests of the Company and its shareholder to assure continuity in
the management of the Company's administration and operations in the event of a
Change in Control by entering into this Confidentiality and Severance Agreement
with the Executive.

NOW THEREFORE, it is hereby agreed by and between the parties hereto as follows:

1. Definitions.

"AAA" shall have the meaning set forth in paragraph 5 of this Agreement.

"Affiliate" shall mean any entity controlled by or under common control of PEC
and other entities controlled by such subsidiaries.

"Agreement" shall mean this Confidentiality and Severance Agreement.

"Benefit Service" shall mean the Benefit Service as defined in the PEC
Retirement Plan.

"Board" shall mean the Board of Directors of Peoples Energy Production Company.



--------------------------------------------------------------------------------



"Cause" shall mean the Executive's fraud or dishonesty which has resulted in or
is likely to result in material economic damage to the Company as determined in
good faith by a vote of at least two-thirds of the non-employee directors of PEC
at a meeting of the Board of Directors of PEC at which the Executive is provided
an opportunity to be heard.

"Change in Control" shall mean:

(i) either (A) receipt by PEC of a report on Schedule 13D, or an amendment to
such a report, filed with the Securities and Exchange Commission ("SEC")
pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the "1934
Act") disclosing that any person (as such term is used in Section 13(d) of the
1934 Act) ("Person"), is the beneficial owner, directly or indirectly, of twenty
(20) percent or more of the outstanding stock of PEC, or (B) actual knowledge by
PEC of facts, on the basis of which any Person is required to file such a report
on Schedule 13D, or to make an amendment to such a report, with the SEC (or
would be required to file such a report or amendment upon the lapse of the
applicable period of time specified in Section 13 (d) of the 1934 Act)
disclosing that such Person is the beneficial owner, directly or indirectly, of
twenty (20) percent or more of the outstanding stock of PEC;

(ii) purchase by any Person, other than PEC or a direct or indirect wholly-owned
subsidiary of PEC, of shares pursuant to a tender or exchange offer to acquire
any stock of PEC or the Company (or securities convertible into stock) for cash,
securities or any other consideration provided that, after consummation of the
offer, such Person is the beneficial owner (as defined in Rule 13d-3 under the
1934 Act), directly or indirectly, of twenty (20) percent or more of the
outstanding stock of PEC or the Company (calculated as provided in paragraph (d)
of Rule 13d-3 under the 1934 Act in the case of rights to acquire stock);

(iii) approval by the shareholders of PEC or the shareholder of the Company with
respect to the Company of (a) any consolidation or merger of PEC in which PEC is
not the continuing or surviving corporation (or with respect to the Company any
consolidation or merger of the Company in which PEC or any affiliate thereof is
not the surviving corporation) or pursuant to which shares of stock of PEC (or
the Company) would be converted into cash, securities or other property, other
than a consolidation or merger of PEC in which holders of its stock immediately
prior to the consolidation or merger have substantially the same proportionate
ownership of common stock of the surviving corporation immediately after the
consolidation or merger as immediately before, (or with respect to the Company
the ownership of common stock of the surviving corporation immediately after the
consolidation or merger is PEC or any affiliate thereof), (b) any consolidation
or merger in which PEC is the continuing or surviving corporation, but in which
the common shareholders of PEC immediately prior to the consolidation or merger
do not hold at least ninety (90) percent of the outstanding common stock of the
continuing or surviving corporation (except where such holders of common stock
hold at least ninety (90) percent of the common stock of the corporation which
owns all of the common stock of PEC) or (c) any sale,

- 2 -



--------------------------------------------------------------------------------



lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of PEC or the Company
(Transfer Transaction), (except where (A) PEC owns all of the outstanding stock
of the transferee entity (or with respect to the Company, PEC or any affiliate
thereof owns all of the outstanding stock of the transferee entity) or (B) the
holders of PEC's common stock immediately prior to the Transfer Transaction own
at least ninety (90) percent of the outstanding stock of the transferee entity,
immediately after the Transfer Transaction), or (d) any consolidation or merger
of PEC where, after the consolidation or merger, one Person owns one hundred
(100) percent of the shares of stock of PEC (except where the holders of PEC's
common stock immediately prior to such merger or consolidation own at least
ninety (90) percent of the outstanding stock of such Person immediately after
such consolidation or merger); or

(iv) a change in the majority of the members of the Board of Directors of PEC
within a twenty-four (24) month period, unless the election or nomination for
election by PEC's shareholders of each new director was approved by the vote of
at least two-thirds of the directors then still in office who were in office at
the beginning of the twenty-four (24)month period.

"Code" shall mean the United States Internal Revenue Code of 1986, as amended,
or any successor thereto.

"Company" shall mean Peoples Energy Production Company and include any Affiliate
and successor or successors to Peoples Energy Production Company.

"Compensation" shall mean the sum of (i) the Executive's annual rate of salary
on the last day the Executive was an employee of the Company, including any
elective contributions made by the Company on behalf of the Executive that are
not includable in the gross income of the Executive under Section 125 or
402(a)(8) of the Code or any successor provision thereto, and including any
amount of salary that has been deferred by the Executive, and (ii) an award
equal to the average of the amounts awarded to the Executive under the PEC STIC
during the two years preceding termination of employment or if Executive has
been employed by the Company for less than two years the target established for
Executive under the PEC STIC in the calendar year of termination of employment.

"Computed Award" shall mean Computed Award as defined in the PEC STIC.

Confidential Information" shall have the meaning set forth in Paragraph 13 of
this Agreement.

"Constructive Discharge" shall mean a good faith determination by the Executive
that there has been any (i) material change by the Company of the Executive's
functions, duties or responsibilities which change would cause the Executive's
position with the Company to become of less dignity, responsibility,

- 3 -



--------------------------------------------------------------------------------



importance, prestige or scope, including, without limitation, the assignment to
the Executive of duties and responsibilities inconsistent with his position,
(ii) assignment or reassignment by the Company of the Executive, without the
Executive's consent, to another place of employment more than fifty (50) miles
from the Executive's current place of employment, (iii) liquidation,
dissolution, consolidation or merger of either PEC or the Company, or transfer
of all or substantially all of either PEC or the Company's assets, other than a
transaction or series of transactions (a) with respect to PEC in which the
resulting or surviving transferee entity has, in the aggregate, a net worth at
least equal to that of PEC immediately before such transaction and such
resulting or surviving transferee entity causes PEC to expressly assume this
Agreement and all obligations and undertakings hereunder or (b) with respect to
the Company, in which the resulting or surviving transferee entity or the entity
that directly or indirectly controls the resulting or surviving transferee
entity has, in the aggregate, a net worth at least equal to that of PEC
immediately before such transaction and such resulting or surviving transferee
entity or the entity that directly or indirectly controls such resulting or
surviving transferee entity expressly assume this Agreement and all obligations
and undertakings hereunder, or (iv) reduction, which is more than de minimis, in
the Executive's total compensation (Compensation, perquisites and benefits). It
is understood and agreed by all parties hereto that a reduction in (a) the
amount the Executive receives under PEC STIC, (b) the awards received by the
Executive under the PEC LTIC or (c) the perquisites or benefits of the Executive
shall not be deemed a reduction if such amount received under the PEC STIC,
awards received under the PEC LTIC or such perquisites or benefits are with
respect to the PEC STIC, PEC LTIC and perquisites greater than that received by
any Company officer of lesser rank and with respect to the benefits, no less
than that received by any Company officer of lesser rank. An event shall not be
considered Constructive Discharge unless the Executive provides written notice
to PEC specifying the event relied upon for Constructive Discharge within six
months after the occurrence of such event. Within thirty days of PEC receiving
such written notice from the Executive, the Company may cure or cause to be
cured the event upon which the Executive claims a Constructive Discharge and no
Constructive Discharge shall have been considered to have occurred with respect
to such event. The Company and the Executive, upon mutual written agreement, may
waive any of the foregoing provisions which would otherwise constitute a
Constructive Discharge.

"Coverage Period" shall mean the period commencing with the month in which
termination of employment as described in paragraph 3.a. of this Agreement shall
have occurred, and ending twenty-four (24) months thereafter.

"Effective Date" shall mean September 22, 2000.

"PEC" shall mean Peoples Energy Corporation, an Illinois corporation.

"PEC Directors' Compensation-Nominating Committee" shall mean the Peoples Energy
Corporation's Board of Director's Compensation-Nominating Committee.

- 4 -



--------------------------------------------------------------------------------



"PEC LTIC" shall mean the Peoples Energy Corporation Long Term Incentive
Compensation Plan as in effect on the Effective Date, as amended from time to
time or any successor plan.

"PEC Retirement Plan" shall mean the Peoples Energy Corporation Retirement Plan
as in effect on the Effective Date, as amended from time to time or any
successor plan.

"PEC SRB" shall mean the Peoples Energy Corporation Supplemental Retirement
Benefit Plan, as in effect on the Effective Date, as amended from time to time
or any successor plan.

"PEC STIC" shall mean the Peoples Energy Corporation Short Term Incentive
Compensation Plan, as in effect on the Effective Date, as amended from time to
time or any successor plan.

"PEC TAP" shall mean the Peoples Energy Corporation Termination Allowance Plan
as in effect on the Effective Date, as amended from time to time and as enhanced
as described in that certain PEC brochure for nonunion employees titled, "Career
Transition Opportunities", dated November 1996.

"Plan Year" shall mean the Plan Year as defined under the PEC STIC.

"Present Value Amount" shall mean the amount calculated by the PEC Directors'
Compensation-Nominating Committee as of the date of the termination of the
Executive's employment as described in paragraph 3.a., using as a mortality
basis the mortality basis used by the PEC Retirement Plan for determining
benefits, or if such mortality basis is not available, a mortality basis
determined by the PEC Retirement Plan's consulting actuaries, and assuming a
discount rate equal to the average of the yield on Thirty (30) year United
States Treasury Bonds for the second calendar month preceding the Executive's
termination of employment as described in paragraph 3.a.

"Rule of Eighty-Five" shall mean the Rule of Eighty-Five as defined under the
PEC Retirement Plan.

"SARs" shall mean SARs as defined under the PEC LTIC.

"Stock Options" shall mean Options as defined under the PEC LTIC.

"Term" shall mean the term of this Agreement as set forth in paragraph 2.

2. Term.

This Agreement shall be effective as of the Effective Date and shall continue
thereafter until the later of: (i) thirty-six (36) full calendar months
following the

- 5 -



--------------------------------------------------------------------------------



date on which occurs any of the events described in subparagraphs (i), (ii) or
(iv) of the definition of Change in Control in paragraph 1; or (ii) twenty-four
(24) full calendar months following the date on which the transaction that was
the subject of shareholder approval pursuant to subparagraph (iii) of the
definition of Change in Control in paragraph 1 has been completed.

3. Severance Benefit.

a. If, during the period commencing on the date of a Change in Control and
ending on the last day of the Term, the Executive's employment hereunder is
terminated by the Company for any reason, other than Cause, death, or
disability, or is terminated by the Executive in the event of a Constructive
Discharge, then, within five (5) business days after such termination, the
Company shall pay to the Executive (if the executive has died before receiving
all payments to which he has become entitled hereunder to the beneficiary or
estate of the Executive as described in paragraph 12) the sum of (i) accrued but
unpaid salary and accrued but unused paid time off under the Company's "Paid
Time Off Bank" policy for all nonunion employees, effective January 1, 1997, or
any successor plan, and (ii) severance pay in a lump sum cash amount equal to
two (2) years of the Executive's Compensation. The Executive (if the Executive
has died before receiving all payment to which he becomes entitled hereunder,
the beneficiary or the estate of the Executive as described in paragraph 12)
will be paid in cash within ten (10) business days after termination as
described in paragraph 3.a., the Present Value Amount of the benefits accrued by
the Executive under the PEC SRB, Part A and Part B on the date of termination of
employment as described in this paragraph 3.a., determined as if the Executive
had received credit for an additional two (2) years of Benefit Service. For
purposes of determining the Executive's accrued benefits under the preceding
sentence, such benefits shall be determined as full benefits, without actuarial
reduction, as if the Executive qualified for the Rule of Eighty-Five under the
PEC Retirement Plan and PEC SRB (regardless of whether the Executive so
qualifies). All non-vested Options and SARs awarded to the Executive under the
PEC LTIC shall be deemed vested as of the earlier of the date of a Change in
Control as defined in this Agreement or Change in Control as defined in the PEC
LTIC. The Company shall treat the Executive as employed by the Company for
purposes of exercising Stock Options and SARs during the Coverage Period. All
non-vested restricted stock awarded to the Executive under the PEC LTIC shall be
deemed vested and owned by the Executive as of the earlier of the date of a
Change in Control as defined in this Agreement or a Change in Control as defined
in the PEC LTIC and such stock shall be delivered to the Executive within five
(5) business days after the date of such Change in Control. The Executive's
termination of employment with the Company to become an employee of a
corporation which directly or indirectly owns one hundred percent (100%) or
which is owned directly or indirectly one hundred percent (100%) by PEC shall
not be considered a termination of employment for purposes of this Agreement.
The subsequent termination of the Executive's employment from such corporation,
without employment at a company that is wholly-owned by such corporation, shall
be considered a termination of employment for purposes of this Agreement.

- 6 -



--------------------------------------------------------------------------------



b. During the longer of: (i) the Coverage Period or (ii) the period commencing
with the date of the Executive's termination of employment as described in
paragraph 3a and ending on the last day of the first month in which the
Executive may retire under the PEC Retirement Plan and be eligible to receive a
retirement annuity thereunder without actuarial reduction, the Executive shall
be entitled to all benefits under the Company's welfare benefit plans (within
the meaning of Section 3(1) of the Employee Retirement Income Security Act of
1974, as amended), as if the Executive were still employed during such period,
at the same level of benefits and at the same dollar cost to the Executive as is
available to all of the Company's executives generally and if and to the extent
that equivalent benefits shall not be payable or provided under any such plans,
the Company shall pay or provide equivalent benefits on an individual basis;
provided, however, that the Company's obligations under this paragraph 3.b.
shall cease upon the date following the termination of the Executive's
employment as described in paragraph 3.a. that the Executive is eligible to
receive benefits under welfare benefit plans (within the meaning of Section 3(1)
of the Employee Retirement Income Security Act of 1974, as amended) provided by
an employer of the Executive other than the Company.

c. (i) If Independent Tax Counsel shall determine that the aggregate payments
made to the Executive pursuant to this Agreement and any other payments to the
Executive from the Company which constitute "parachute payments" as defined in
Section 280G of the Code (or any successor provision thereto) ("Parachute
Payments") would be subject to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax"), then the Executive shall be entitled to receive an
additional payment (a "Gross-Up Payment") in an amount calculated at the highest
marginal tax rate applicable to the Executive for the tax year in which such
payments were paid to the Executive (determined by Independent Tax Counsel) such
that after payment by the Executive of all federal, state and other taxes
(including any Excise Tax) imposed upon the Gross-Up Payment and any interest or
penalties imposed with respect to such taxes, the Executive retains from the
Gross-Up Payment an amount equal to the Excise Tax imposed upon the payments.
For purposes of this paragraph 3.c., "Independent Tax Counsel" shall mean a
lawyer, a certified public accountant with a nationally recognized accounting
firm, or a compensation consultant with a nationally recognized actuarial and
benefits consulting firm, with expertise in the area of executive compensation
tax law, who shall be selected by the Executive and shall be reasonably
acceptable to the Company, and whose fees and disbursements shall be paid by the
Company.

(ii) If Independent Tax Counsel shall determine that no Excise Tax is payable by
the Executive, it shall furnish the Executive with a written opinion that the
Executive has substantial authority not to report any Excise Tax on the
Executive's Federal income tax return. If the Executive is subsequently required
to make a payment of any Excise Tax, then the Independent Tax Counsel shall
determine in the same manner as a Gross-up Payment the amount (the amount of
such additional payments are referred herein as "Gross-Up Underpayment") of such
payment and any such Gross-Up Underpayment shall be promptly paid by the Company
to or for the benefit of

- 7 -



--------------------------------------------------------------------------------



the Executive. The fees and disbursements of the Independent Tax Counsel shall
be paid by the Company.

(iii) The Executive shall notify the Company in writing within 15 days of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a Gross-Up Payment. If the Company notifies the
Executive in writing that it desires to contest such claim and that it will bear
the costs and provide the indemnification as required by this subparagraph (iii)
of paragraph 3.c., the Executive shall:

(A) give the Company any information reasonably requested by the Company
relating to such claim,

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company,

(C) cooperate with the Company in good faith in order to effectively contest
such claim, and

(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis calculated at the highest marginal tax rate applicable to the
Executive, for any Excise Tax or federal and state income tax or other taxes,
including interest and penalties with respect thereto, imposed as a result of
such representation and payment of costs and expenses. The Company shall control
all proceedings taken in connection with such contest; provided, however, that
if the Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis calculated at the highest marginal tax rate applicable to the
Executive, from any Excise Tax or federal and state income tax or other taxes,
including interest or penalties with respect thereto, imposed with respect to
such advance or with respect to any imputed income with respect to such advance.

(iv) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to subparagraph (iii) of paragraph 3.c., the Executive becomes entitled
to receive any refund with respect to such claim, the Executive shall within 10
days pay to the Company the amount of such refund (together with any interest
paid or credited thereon after taxes applicable thereto).

d. In the event of any termination of the Executive's employment as described in
paragraph 3.a., the Executive shall be under no obligation to seek other
employment, and there shall be no offset against amounts due the Executive under
this

- 8 -



--------------------------------------------------------------------------------



Agreement on account of any remuneration attributable to any subsequent
employment.

4. Source of Payments.

All payments provided for in paragraph 3 shall be paid in cash from the general
funds of the Company; provided, however, that such payments shall be reduced by
the amount of any payments made to the Executive or his dependents,
beneficiaries or estate from any trust or special or separate fund established
or utilized by the Company or any of its affiliates to assure such payments. The
Company shall not be required to establish a special or separate fund or other
segregation of assets to assure such payments, and, if the Company shall make
any investments to aid it in meeting its obligations hereunder, the Executive
shall have no right, title or interest whatever in or to any such investments
except as may otherwise be expressly provided in a separate written instrument
relating to such investments. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Company and the Executive
or any other person. To the extent that any person acquires a right to receive
payments from the Company such right shall be no greater than the right of an
unsecured creditor of the Company.

5. Litigation Expenses: Arbitration.

a. The Company's obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others, except as set forth in
paragraph 7. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. The Company
agrees to pay, upon written demand therefor by the Executive, all legal fees and
expenses which the Executive may reasonably incur as a result of any dispute or
contest (regardless of the outcome thereof) by or with the Company or others
regarding the validity or enforceability of, or liability under, any provision
of this Agreement, plus in each case interest at the Federal long-term rate in
effect under Section 1274(d) of the Code, compounded monthly. In any such action
brought by the Executive for damages or to enforce any provisions of this
Agreement, the Executive shall be entitled to seek both legal and equitable
relief and remedies, including, without limitation, specific performance of the
Company's obligations hereunder, in his sole discretion. The obligation of the
Company under this paragraph 5. shall survive the termination for any reason of
this Agreement (whether such termination is by the Company, by the Executive,
upon the expiration of this Agreement or otherwise).

b. In the event of any dispute or difference between the Company and the
Executive with respect to the subject matter of this Agreement and the
enforcement of rights hereunder, the Executive may, in his sole discretion by
written notice to the Company, require such dispute or difference to be
submitted to arbitration.

- 9 -



--------------------------------------------------------------------------------



The arbitrator or arbitrators shall be selected by agreement of the parties or,
if they cannot agree on an arbitrator or arbitrators within 30 days after the
Executive had notified the Company of his desire to have the question settled by
arbitration, then the arbitrator or arbitrators shall be selected by the
American Arbitration Association (the "AAA") in Illinois upon the application of
the Executive. The determination reached in such arbitration shall be final and
binding on both parties without any right of appeal of further dispute.
Execution of the determination by such arbitrator may be sought in any court of
competent jurisdiction. The arbitrators shall not be bound by judicial
formalities and may abstain from following the strict rules of evidence and
shall interpret this Agreement as an honorable engagement and not merely as a
legal obligation. Unless otherwise agreed by the parties, any such arbitration
shall take place in Illinois, and shall be conducted in accordance with the
Rules of the AAA.

6. Tax Withholding.

The Company may withhold from any payments made under this Agreement all
federal, state or other taxes, including excise taxes as shall be required
pursuant to any law or governmental regulation or ruling.

7. Waiver and Releases.

a. In consideration of the covenants under this Agreement, including, but not
limited to, paragraphs 3 and 5, the Executive hereby waives, releases and
forever discharges the Company from any and all claims he has or may have
against the Company or any Affiliate thereof arising out of or relating to the
following: (a) The PEC TAP, upon receipt by the Executive of all amounts due or
owing to the Executive under this Agreement; and (b) The PEC SRB, Part A and
Part B, provided that the amount paid to the Executive pursuant to the second
and third sentences of paragraph 3.a. exceeds the amount of the Executive's
accrued benefits under the PEC SRB, Part A and Part B as of the date of the
Executive's termination of employment as described in paragraph 3.a.

b. In consideration of the covenants under this Agreement, including, but not
limited to, paragraphs 3 and 5, and as a condition precedent to receiving any
payments under this Agreement, the Executive agrees to execute after the date of
his termination as described in paragraph 3.a., a release substantially in the
form of Exhibit A attached hereto and by this reference made a part hereof.

8. Outplacement Services.

Unless the Company offers outplacement services to the Executive during the
Coverage Period, the Company shall reimburse the Executive for the costs of
outplacement services incurred by the Executive up to a maximum amount of Seven
Thousand Dollars ($7,000).

- 10 -



--------------------------------------------------------------------------------



9. Entire Understanding.

This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter hereof and supersedes any prior
Confidentiality and Severance Agreement between the Company and the Executive,
except that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to the Executive of any kind elsewhere provided and not
expressly provided for in this Agreement.

10. Severability.

If, for any reason, any one or more of the provisions or part of a provision
contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement
not held so invalid, illegal or unenforceable, and each other provision or part
of a provision shall to the full extent consistent with law continue in full
force and effect.

11. Notices.

All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and shall be deemed to have been duly given
if delivered or mailed, postage prepaid, first class with return receipt as
follows:

a. to the Company:

Peoples Energy Corporation
130 East Randolph Drive
Chicago, Illinois 60601
Attention: Peter H. Kauffman, Assistant
                 General Counsel and Secretary

b. to the Executive:

Steven W. Nance
President
Peoples Energy Production Company
909 Fannin, Suite 1275
Houston, Texas 77010

or to such other address as either party shall have previously specified in
writing to the other.

12. No attachment.

Except as required by law and as expressly provided in this

- 11 -



--------------------------------------------------------------------------------



paragraph 12, no right to receive payments under this Agreement shall be subject
to anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge or hypothecation or to execution, attachment, levy or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect. Notwithstanding the
preceding sentence, the Executive may, by giving notice to the Company during
the Executive's lifetime, designate a beneficiary or beneficiaries to whom the
severance benefits described in paragraph 3.a. shall be transferred in the event
of the Executive's death. Any such designation may be revoked or changed by the
Executive at any time and from time to time by similar notice. If there is no
such designated beneficiary living upon the death of the Executive or if all
such designated beneficiaries die prior to the receipt by the Executive of the
referenced severance benefits, such severance benefits shall be transferred to
the Executive's surviving spouse or, if none, then such severance benefits will
be transferred to the estate or personal representative of the Executive. If the
Company, after reasonable inquiry, is unable to determine within twelve months
after the Executive's death whether any designated beneficiary of the Executive
did in fact survive the Executive, such beneficiary shall be conclusively
presumed to have died prior to the Executive's death.

13. Confidential Information.

a. Executive understands and acknowledges that, by virtue of his position with
the Company, he will have access to confidential information belonging to the
Company and/or its Affiliates, the disclosure or use of which may damage the
Company or the Affiliates. "Confidential Information" includes, but is not
limited to, information regarding the Company and its Affiliates' hydrocarbon
interests and prospects, computer programs; unpatented inventions, discoveries
or improvements; marketing, manufacturing, or organizational research and
development, or business plans; sales forecasts; personnel information,
including the identity of other employees of the Company and its Affiliates,
their responsibilities, competence, abilities, and compensation; pricing and
financial information; current and prospective customer lists and information on
customers or their employees; information concerning planned or pending
acquisitions or divestitures; and information concerning purchases of major
equipment or property. "Confidential Information" does not include information
which is in or hereafter enters the public domain through no fault of Executive,
is obtained by Executive from a third party having the legal right to use and
disclose the same, or is in the possession of Executive before the date of his
employment with the Company. Executive agrees that all Confidential Information
is and shall remain the sole property of the Company and its Affiliates, and he
agrees to maintain the confidential information in strict confidence at all
times during and after his employment. During the term of his employment,
Executive agrees not to use any Confidential Information except in furtherance
of his duties for the Company, nor to disclose any Confidential Information
except to officers or other employees of the Company or its Affiliates when it
is necessary, in the course of business, to do so. Upon termination of
employment with the Company, Executive shall not use the Confidential
Information for any reason or disclose it to any person.

- 12 -



--------------------------------------------------------------------------------



b. This Paragraph 13 shall not prevent Executive from using general skills and
experience developed in positions with the Company or other employers, or from
accepting a position of employment with another company, firm, or other
organization which, provided that such position does not require the divulgence
or use of the Confidential Information.

c. For a one-year period following termination of employment with the Company,
Executive will not directly or indirectly solicit, induce or encourage any other
person to leave his or her employment with the Company or any of its Affiliates
to take employment or accept a committing relationship with any entity that
invests in, produces, transports or markets hydrocarbons or minerals.

d. Executive acknowledges that his failure to comply with the terms of this
Paragraph 13 will cause irreparable damage to the Company and/or its Affiliates.
Therefore, he agrees that, in addition to any other remedies at law or in equity
available to the Company or the Affiliates for his breach or threatened breach
of this Paragraph 13, the Company or any of its Affiliates are entitled to
injunctive relief against him to prevent such damage or breach. If any
restriction in this Paragraph 13 is found to be too broad to permit enforcement
to its full extent, such restriction shall be enforced to the maximum extent
permitted by law, and Executive agrees that such restriction may be judicially
modified to permit such maximum enforcement.

14. Binding Agreement.

This Agreement shall be binding upon, and shall inure to the benefit of, the
Executive and the Company and their respective permitted successors and assigns.

15 Modification and Waiver.

This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto. No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Agreement except by written instrument
signed by the party charged with such waiver or estoppel. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

16. Headings of No Effect.

The paragraph headings contained in this Agreement are included solely for
convenience of reference and shall not in any way affect the meaning or
interpretation of any of the provisions of this Agreement.

- 13 -



--------------------------------------------------------------------------------



17. Governing Law.

This Agreement and its validity, interpretation, performance, and enforcement
shall be governed by the laws of the State of Illinois without giving effect to
the choice of law provisions in effect in such State.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed, and
the Executive has signed this Agreement, all effective as of the Effective Date.

PEOPLES ENERGY PRODUCTION COMPANY

 

By:   /s/ T. M. Patrick  
Thomas M. Patrick
Vice Chairman
of the Board of Directors

 

By:   S. W. Nance  
Steven W. Nance
President

 

 



--------------------------------------------------------------------------------



 

EXHIBIT A
TO CONFIDENTIALITY AND SEVERANCE AGREEMENT
BETWEEN PEOPLES ENERGY PRODUCTION COMPANY AND
EXECUTIVE

RELEASE AGREEMENT

 

This Agreement is entered into on this ____ day of _______________, between
Steven W. Nance, President ("Executive") and Peoples Energy Production Company
on behalf of Peoples Energy Production Company and any Affiliate and successor
or successors to Peoples Energy Production Company.

1. In consideration of the benefits to be paid and provided to the Executive
under that certain Confidentiality and Severance Agreement between Peoples
Energy Production Company ("PEPCO") and the Executive, dated as of September 22,
2000, ("Confidentiality and Severance Agreement") Executive waives, releases and
forever discharges PEPCO (including its current and former Affiliated companies,
and their current and former officers, directors, employees and agents) from all
claims which he may have against PEPCO (including its current and former
Affiliated companies, and their current and former officers, directors,
employees and agents) arising out of the Americans With Disabilities Act, the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
the Illinois Human Rights Act, or any other federal, state or local statute,
regulation, ordinance, or doctrine of common law prohibiting discrimination on
the basis of disability or age or race or gender or on any other substantially
similar basis.

2. The Executive acknowledges that, prior to his execution of this Agreement, he
was encouraged to review it with counsel or anyone else of his choosing.
Executive states that he understands its meaning and that he knowingly, freely
and voluntarily executes it.

The Company encourages the Executive to consult with an attorney regarding this
Agreement. If after review, the Executive wishes to accept, he should sign the
document and return it to the Secretary of Peoples Energy Corporation. This
Release will not become effective until seven days thereafter, and if the
Executive changes his mind within that period, he may revoke this Release by
notifying the Secretary of Peoples Energy Corporation. The Executive understands
and agrees that no benefits will be paid or provided to the Executive under the
Confidentiality and Severance Agreement prior to the receipt by the Secretary of
Peoples Energy Corporation of this release executed by the Executive.

PEOPLES ENERGY PRODUCTION COMPANY:

By:                                                 

 

                                                            

 

 

Date

 

 

 

By:                                                 

 

                                                            

Steven W. Nance

 

Date